UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6650



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LESTER DAVID GOODE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CR-88-12-K)


Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lester David Goode, Appellant Pro Se. Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying Ap-

pellant's motion for reconsideration of the district court's denial

of his motion for production of transcripts at the Government's

expense. See 28 U.S.C. § 753(f) (1994). We have reviewed the record
and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. United
States v. Goode, No. CR-88-12-K (N.D.W. Va. Apr. 4, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2